Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 5, 7-9, 11, 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1 and 7, the closest prior art DI et al. (US Pub 2019/0349627 A1) teaches acquiring multimedia data to be displayed and a visible region of a viewer on a curved display surface, wherein the visible region is obtained by projecting a visible range of the viewer to the curved display surface, and the visible region is not larger than a display area of the curved display surface.
Cho (US Pub 2015/0317949 A1) teaches determining target curvatures of at least two positions in the visible region of the viewer, wherein in the target curvatures of the at least two positions, target curvatures of different positions are related to a distance to a center of the visible region of the viewer; adjusting, based on the target curvatures of the at least two positions in the visible region, a curvature of a corresponding position on the curved display surface; and mapping the multimedia data to be displayed to the curved display surface having the adjusted curvature.
For claim 1 and 7, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
adjusting, based on the target curvatures of the at least two positions in the visible region, a curvature of a corresponding position on the curved display surface; acquiring a positional correspondence relation between the multimedia data to be displayed and the curved display surface having the adjusted curvature; generating target display multimedia data based on the positional correspondence relation between the multimedia data to be displayed and the curved display surface having the adjusted curvature, and displaying the target display multimedia data in the curved display surface having the adjusted curvature; performing pixel interpolation on the multimedia data to be displayed based on the positional correspondence relation between the curved display surface having the adjusted curvature and the multimedia data to be displayed to obtain the target display multimedia data.
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/
Primary Examiner, Art Unit 2613